Citation Nr: 1202290	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a peptic ulcer disorder.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to October 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2011, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a peptic ulcer disorder.  In a February 2011 Board Remand the RO was instructed to obtain the Veteran's complete service treatment records concerning his service with the Mississippi Army National Guard from July 1976 to October 1976 and his complete service personnel records.  Also, the complete dates of the Veteran's service, as well as the type of service during each period of enlistment was to be requested, and all periods of active duty for training or inactive duty for training were to be separately noted.

In February 2008, the RO submitted a request to the National Personnel Records Center (NPRC) requesting the Veteran's entire personnel file.  The request was for the personnel file, using the last name of "XXXly."  (To protect the Veteran's privacy in this decision, the name has been disguised.  The AMC/RO must refer to the names as they appear in the header of this document for additional guidance.  The names as they appear in the header will be redacted at a later date.)

Similarly, a request for records was sent to the Adjutant General for records pertaining to a Veteran with the last name, "XXXly."  A response from the NPRC was received in March 2011 indicating that a record based on the information furnished could not be located.  A response from the Adjutant General was also received, indicated that there were no records pertaining to the Veteran (with the spelling of "XXXly").  A request was also submitted requesting to verify all periods of service and to furnish the Veteran's complete service treatment records.  This request was also for a last name of "XXXly."  A response was received in September 2011 indicating that they were unable to locate a record with the information provided.

The Board notes that the service treatment records and personnel records currently available indicate the Veteran last name was spelled "XXXley" while in service.  See National Guard Bureau Report of Separation and July 1976 enlistment examination.  The Board finds that all requests for records should be resubmitted using the spelling of his name that was utilized during his time in service.

Accordingly, the case is REMANDED for the following actions:

1.  Contact (a) the National Personnel Records Center, (b) the Adjutant General's Office of the Mississippi National Guard, (c) the Army National Guard Readiness Center, and (d) any other appropriate source, and request copies of the Veteran's complete service treatment records concerning his service with the Mississippi Army National Guard from July 1976 to October 1976 (to include, but not limited to, all clinical records, all records related to a stomach injury at Fort Jackson, any line of duty reports, and all records related to any Physical Evaluation Board proceedings) and his complete service personnel records.  All attempts made to locate these records should be documented for the file.

2.  Also, request verification of the complete dates of the Veteran's service, as well as the type of service during each period of enlistment, i.e., whether it was active duty for training or inactive duty for training.  All periods of active duty for training or inactive duty for training should be separately noted.

3.  All requests should be made using the spelling of the Veteran's name used during his time in service, "XXXLEY, XXXXrick E."

4.  The RO should obtain all outstanding VA treatment records and should associate them with the claims file.  If the search for such records has negative results, documentation to that effect must be added to the claims file.

5.  Afford the Veteran a VA examination for a peptic ulcer disorder.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for review prior to examination.  

The examiner should respond to the following:

a)  The examiner should offer comments and opinion as to whether there was clear and convincing evidence that the Veteran had a pre-existing peptic ulcer/stomach disorder before entering service.

b)  If there is clear and convincing evidence that a condition existed pre-service, is there clear and convincing evidence that it was NOT aggravated during service?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability.

c)  If the disorder did not preexist service, is it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current peptic ulcer/stomach disorder is causally or etiologically due to service?

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

6.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


